APPEAL OF J. E. ASBURY.Asbury v. CommissionerDocket No. 6723.United States Board of Tax Appeals4 B.T.A. 1244; 1926 BTA LEXIS 2019; September 30, 1926, Decided *2019 Geo M. Stanton, Esq., for the petitioner.  M. N. Fisher, Esq., for the Commissioner.  MORRIS*1244  This appeal is from the determination of a deficiency of $1,165.37 in income tax for the year 1919.  The only question involved is the correctness of the Commissioner's action in including in the petitioner's *1245  gross income for the calendar year 1919 his distributive share of a partnership's income for its entire fiscal year ended August 31, 1919.  FINDINGS OF FACT.  Petitioner is a resident of Elberton, Ga.  During 1920 his tax liability was investigated by an internal revenue agent, who included in his income for the calendar year 1918 a proportionate part of the earnings for the period September 1, 1918, to December 31, 1918, of Elberton Cotton & Compress Co., a partnership of which the petitioner was a member, and which was on a fiscal year basis ended August 31.  Based on such investigation, he paid an additional tax of $461.40 for the year 1918.  The Commissioner has now included the petitioner's distributive share of the earnings of the Elberton Cotton & Compress Co. for the entire fiscal year beginning September 1, 1918, and ending*2020  August 31, 1919, in his income for 1919.  The petitioner renders his return on a calendar year basis.  OPINION.  MORRIS: The adjustment, upon which the petitioner alleges error, of his income for the calendar year 1919 from the partnership of which he was a member, having a fiscal year ended August 31, is in accordance with section 218(a) of the Revenue Act of 1918.  . Judgment for the Commissioner.